     Case 3:20-cv-00223-RFB-BNW Document 19 Filed 02/09/21 Page 1 of 3



 1
 2
 3                                 UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5                                                    ***
 6    THOMAS L. WILLIAMS,                                          Case No. 3:20-cv-00223-RFB-BNW
 7                                               Plaintiff,                      ORDER
 8             v.                                               Motion for Temporary Restraining Order
                                                                             (ECF No. 15)
 9    STATE OF NEVADA, et. al,
                                                                    Motion for Preliminary Injunction
10                                            Defendants.                    (ECF No. 16)
11
12
13      I.          INTRODUCTION
14             Before the Court are Plaintiff’s Motion for Temporary Restraining Order (ECF No. 15)
15   and Motion for Preliminary Injunction (ECF No. 16). For the following reasons, the Court denies
16   both motions.
17      II.         PROCEDURAL BACKGROUND
18             Plaintiff, who is currently incarcerated and under the custody of the Nevada Department of
19   Corrections, (“NDOC”) filed his complaint and application to proceed in forma pauperis on April
20   9, 2020. ECF No. 1. The Court screened Plaintiff’s first amended complaint on July 15, 2020. ECF
21   No. 7. The Court denied his motions for temporary restraining order and motion for preliminary
22   injunction on August 3, 2020. ECF Nos., 9, 10, 14. Plaintiff filed his second amended complaint
23   on August 3, 2020. ECF No. 11. Plaintiff filed the instant Motion for Temporary Restraining Order
24   (ECF No. 15) and Motion for Preliminary Injunction (ECF No. 16) on November 16, 2020.
25      III.        FACTUAL BACKGROUND
26             Plaintiff alleges as follows in his motions for a temporary restraining order and preliminary
27   injunction:
28             Plaintiff was hired in SPCC Culinary on July 26, 2020 and as a result, receives 10 days a
     Case 3:20-cv-00223-RFB-BNW Document 19 Filed 02/09/21 Page 2 of 3



 1   month work time credits deducted from his sentence and applied to his parole eligibility date. On
 2   October 30, 2020, he and inmates from other units were quarantined because of possible COVID-
 3   19 exposure from an ill correctional officer. Plaintiff’s caseworker told Plaintiff that if he does not
 4   work in November, Plaintiff cannot lose or earn work time credits.
 5             Plaintiff brings this Motion for a Temporary Restraining Order and Motion for Preliminary
 6   Injunction because he argues that due to the negligence of the warden responsible for his yard,
 7   Plaintiff was injured because he lost work-time credits since he cannot work during quarantine.
 8       IV.      LEGAL STANDARD
 9             The analysis for a temporary restraining order is “substantially identical” to that of a
10   preliminary injunction. Stuhlbarg Intern. Sales Co, Inc. v. John D. Brush & Co., Inc., 240 F.3d
11   832, 839 n.7 (9th Cir. 2001).
12             A preliminary injunction is “an extraordinary remedy that may only be awarded upon a
13   clear showing that the plaintiff is entitled to such relief.” Winter v. Natural Res. Def. Council, Inc.,
14   555 U.S. 7, 22 (2008). To obtain a preliminary injunction, a plaintiff must establish four elements:
15   “(1) a likelihood of success on the merits, (2) that the plaintiff will likely suffer irreparable harm
16   in the absence of preliminary relief, (3) that the balance of equities tip in its favor, and (4) that the
17   public interest favors an injunction.” Wells Fargo & Co. v. ABD Ins. & Fin. Servs., Inc., 758 F.3d
18   1069, 1071 (9th Cir. 2014), as amended (Mar. 11, 2014) (citing Winter, 555 U.S. 7, 20 (2008)). A
19   preliminary injunction may issue under the “serious questions” test. Alliance for the Wild Rockies
20   v. Cottrell, 632 F.3d 1127, 1134 (9th Cir. 2011) (affirming the continued viability of this doctrine
21   post-Winter). According to this test, a plaintiff can obtain a preliminary injunction by
22   demonstrating “that serious questions going to the merits were raised and the balance of hardships
23   tips sharply in the plaintiff’s favor,” in addition to the other Winter elements. Id. at 1134-35
24   (citation omitted).
25             The Prison Litigation Reform Act (“PLRA”) further provides that in any civil action with
26   respect to prison conditions, any preliminary injunctive relief must be “narrowly drawn, extend no
27   further than necessary to correct the harm the court finds requires preliminary relief, and be the
28   least intrusive means necessary to correct that harm.” 18 U.S.C. § 3626 (a)(2).



                                                       -2-
     Case 3:20-cv-00223-RFB-BNW Document 19 Filed 02/09/21 Page 3 of 3



 1      V.       DISCUSSION
 2            The Court finds that Plaintiff cannot meet his burden to show that he is entitled to a
 3   preliminary injunction or temporary restraining order.
 4            The new motion is not based on allegations in the complaint, which are conditions of
 5   confinement claims against various NDOC staff. The Ninth Circuit has held that “there must be a
 6   relationship between the injury claimed in the motion for injunctive relief and the conduct asserted
 7   in the underlying complaint.” Pac. Radiation Oncology, LLC v. Queen’s Med. Ctr., 810 F.3d 631,
 8   636 (9th Cir. 2015). Further, prisoners generally do not have a liberty interest in having a job or
 9   earning work time credits. See Walker v. Gomez, 370 F.3d 969, 973 (9th Cir.
10   2004) (quoting Ingram v. Papalia, 804 F.2d 595, 596 (10th Cir.1986). Therefore, Plaintiff does not
11   establish likelihood of success on the merits. Other than saying that “Plaintiff has already suffered
12   irreparable [liberty interest] by losing his 10 days a month in work time credit that would otherwise
13   be deducted from his sentence by being placed [in] quarantine for the prison’s negligence,”
14   Plaintiff fails to sufficiently allege how he will likely suffer irreparable harm in the absence of
15   preliminary relief, what preliminary relief Plaintiffs seeks, how the balance of equities tip in his
16   favor, and how the public interest favors an injunction. ECF Nos. 15, 16 at 4.
17      VI.      CONCLUSION
18            IT IS THEREFORE ORDERED that Plaintiff’s Motion for Temporary Restraining Order
19   (ECF No. 15) and Motion for Preliminary Injunction (ECF No. 16) are DENIED.
20
21            DATED: February 9, 2021
22
23                                                          __________________________________
24                                                          RICHARD F. BOULWARE, II
                                                            UNITED STATES DISTRICT JUDGE
25
26
27
28



                                                      -3-
